DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species I (claims 1-6, 10, and 11 in the reply filed on 04/14/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branson (U.S. Patent No. 4,892,512) in view of Ibaraki et al. (U.S. Pub. No. 2014/0083061).
Regarding claim 1: Branson discloses a process for making a container, comprising: providing at least one of a slider, sticker, textured surface, pattern, or embossed surface along a folded web of thermoplastic material that comprises a plurality of container templates, each container template having a first opposing wall and a second opposing wall, a seam defined by a junction of the first opposing wall and the second opposing wall, opposing first and second upper ends of the first and second walls, respectively, defined opposite the seam, and a first side and a second side defined between the seam and the opposing first and second upper ends; see for example (Figs. 4 & 5; via folded/sealed web 142; “plastic web 142 is a double layer of film which is folded”).  Branson shows rotation of bags horizontally downwardly of the assembly line.  
Branson thought does not disclose the claimed picking up, with a turner, each container template, the turner including one or more rotator assemblies including a rotatable shaft and a bag-contacting surface connected to an end of the rotatable shaft, the bag-contacting surface being configured to engage a top exterior side of each container template; and reorienting, with the turner, each container template, the rotatable shaft being configured to horizontally translate and rotate each container template.  However, Ibaraki discloses a similar method with the steps of picking up and turning the container template using rotator assemblies and rotatable shaft to reorient the bags horizontally, see for example (Fig. 1; via the shown rotating shaft 35, and assembly 13/36, rotates bags 11 horizontally), see annotated figure below.

    PNG
    media_image1.png
    632
    757
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Branson’s method by having the step of picking up and turning the container template using rotator assemblies and rotatable shaft to reorient the bags horizontally, at the end of the assembly line, as suggested by Ibaraki, in order to change the orientation of the manufactured bags for better spacing and/or stacking (paragraph 0018), see annotated figure below.

    PNG
    media_image2.png
    332
    753
    media_image2.png
    Greyscale


Regarding claim 2: Branson discloses one of a slider, sticker, textured surface, pattern, or embossed surface includes extruding interfacing zipper profiles from the folded web of thermoplastic material, the interfacing zipper profiles provided adjacent the opposing first and second upper ends (Figs. 1-4; via the shown zipper 24/22).  
Regarding claim 3: Branson discloses that one of a slider, sticker, textured surface, pattern, or embossed surface includes fixedly coupling interfacing zipper profiles to the folded web of thermoplastic material adjacent the first and second upper ends (via zipper profiles 22/24).
Regarding claim 4: Branson discloses a cutting step of the folded web of thermoplastic material in a direction transverse to a first direction of travel of the folded web into the plurality of container templates (via cutting means 180).
Regarding claim 5: Branson discloses a step of rotating each container template results in the first and the second side being oriented along a second direction of travel (via the shown rotation and different orientation of the final formed bags).  
Alternatively, Ibaraki shows a step of rotating the containers along a second direction of travel (Fig. 1; via the shown change of the bag’s orientation).
Regarding claim 6: Ibaraki discloses the steps of having the first direction of travel is defined by a first conveyor and the second direction of travel is defined by a second conveyor (Fig. 1; via first conveyor 22 and second conveyor 52).
Regarding claim 10: Branson discloses a process for making a container, comprising: 
providing at least one of a slider, sticker, textured surface, pattern, or embossed surface along a first half-web and a second half-web of thermoplastic material that together comprise a plurality of container templates, each container template having a first opposing wall and a second opposing wall, a seam defined by a junction of the first opposing wall and the second opposing wall, opposing first and second upper ends of the first and second walls, respectively, defined opposite the seam, and a first side and a second side defined between the seam and the opposing first and second upper ends; see for example (Figs. 4 & 5; via folded/sealed web 142; “plastic web 142 is a double layer of film which is folded”).  Branson shows rotation of bags horizontally downwardly of the assembly line.  
Branson does not suggest the step of picking up, with a turner, each container template, the turner including one or more rotator assemblies including a rotatable shaft and a bag-contacting surface connected to an end of the rotatable shaft, the bag-contacting surface being configured to engage a top exterior side of each container template; and reorienting, with the turner, each container template, the rotatable shaft being configured to horizontally translate and rotate each container template.  However, Ibaraki discloses a similar method with the steps of picking up and turning the container template using rotator assemblies and rotatable shaft to reorient the bags horizontally, see for example (Fig. 1; via the shown rotating shaft 35, and assembly 13/36, rotates bags 11 horizontally), see annotated figure above.

Regarding claim 11: Branson discloses a step of cutting the first half-web and the second half-web of thermoplastic material in a direction transverse to a first direction of travel of the first half-web and the second half-web into the plurality of container templates, see for example (Fig. 1; via cutting means 180 transverse to the travel direction).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited arts in PTO-892, suggest the claimed steps of making bags along with the step of changing orientation of the bags.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731